UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 05-1789



ROBERT L. PERKINS,

                                                   Plaintiff - Appellant,

            versus


DONALD G.    WATSON;   ESTATE    OF   PRISCILLA   P.
WATSON,

                                                  Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (CA-04-988-1-RAE)


Submitted:    November 22, 2005               Decided:   December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Perkins, Appellant Pro Se. Norman Barrett Smith, SMITH,
JAMES, ROWLETT & COHEN, L.L.P., Greensboro, North Carolina; Philip
Edward Berger, THE BERGER LAW FIRM, Eden, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert L. Perkins appeals the magistrate judge’s* order

granting Defendants’ motion to dismiss for lack of subject matter

jurisdiction.   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the magistrate judge.    See Perkins v.

Watson, No. CA-04-988-1-RAE (M.D.N.C. June 17, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
pursuant to 28 U.S.C. § 636(c) (2000).

                              - 2 -